This cause was tried and determined in the circuit court of Etowah county, on the 26th day of January, 1922, resulting in a judgment in favor of plaintiff. On February 14, 1922, the defendant in the court below, appellant here, took an appeal to this court. The certificate of appeal was filed in this court on March 22, 1922, and the transcript filed January 5, 1923. On January 11, 1923, the cause was duly submitted in this court upon a motion to affirm for want of assignment of errors. No errors have been assigned, and no brief filed in the cause by appellant; therefore the motion must be granted, and the judgment appealed from affirmed.
Affirmed.